59 N.J. Super. 4 (1960)
157 A.2d 2
SOCONY MOBIL OIL CO., INC., A CORPORATION OF THE STATE OF NEW YORK, PLAINTIFF-APPELLANT,
v.
TOWNSHIP OF OCEAN, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued January 4, 1960.
Decided January 8, 1960.
*5 Before Judges CONFORD, FREUND and HANEMAN.
Mr. S.P. McCord, Jr., argued the cause for plaintiff-appellant (Mr. A. Vincent Field and Messrs. Starr, Summerill and Davis, attorneys).
Mr. Sidney Hertz argued the cause for defendant-respondent (Messrs. Stout and O'Hagan, attorneys).
PER CURIAM.
The only issue argued on this appeal is the validity of a provision of the zoning ordinance of the Township of Ocean prohibiting the use of property for a gasoline station within 1,500 feet of another previously existing such station. The conclusion of the court on the question stated, in the context of all the facts shown in the record herein, is in the affirmative, for the reasons stated by Judge Knight in disposing of this case in the Law Division. Socony Mobil Oil Co. v. Ocean Twp., 56 N.J. Super. 310 (Law Div. 1959). We need express no view on the objection by the municipality to the admission of the transcript of evidence taken before the Board of Adjustment in the Law Division proceedings since we conclude that the ordinance was valid even in the light of that evidence. We also pass the question as to whether the Board of Adjustment was a necessary party respondent on the appeal.
Judgment affirmed.